UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E. I. DU PONT DE
NEMOURS AND COMPANY C-8
PERSONAL INJURY LITIGATION,

Civil Action 2:13-md-2433
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers
This document relates to:
Swartz, et al. v. E. I, du Pont de Nemours and
Company, et al., Case No. 2:18-cv-0136

MOTIONS IN LIMINE ORDER NO. 13
October 7, 2019 and January 6, 2020 Hearing on Motions in Limine
This matter came before the Court for Final Pretrial Conferences on October 7, 2019 and
January 6, 2020. (Tr. at ECF Nos. 5273, 5298.) Upon consideration of the parties’ briefs and
their arguments presented at the hearing the Court GRANTED, DENIED, GRANTED IN
PART AND DENIED IN PART, AND FOUND MOOT in accordance with the conclusions

made by the Court on the record at the hearing. (ECF Nos. 93-111.)

 

IT IS SO ORDERED.
[-1%-Qe deo 7
DATE EDM A. SARGUS, JR.

UNITED STATES DISTRICT JUDGE
